Exhibit 10.1
Execution Version
 
 
CASH COLLATERAL AGREEMENT


CASH COLLATERAL AGREEMENT dated as of March 11, 2014 between UTi WORLDWIDE INC.,
a company incorporated under the laws of the British Virgin Islands with No.
141257 (the “Grantor”), THE ROYAL BANK OF SCOTLAND PLC, as letter of credit
issuing bank (solely in such capacity, the “Issuing Bank”), and, solely with
respect to Sections 1(b), 4(b), 8, 9, 10, 11, 12 and 13, THE ROYAL BANK OF
SCOTLAND PLC, Connecticut branch, as depositary bank (solely in such capacity,
the “Depositary Bank”).


WHEREAS, the Grantor and the Issuing Bank are party to that certain Amended and
Restated Letter of Credit Agreement, dated as of June 24, 2011 (as amended
pursuant to that certain First Amendment Agreement dated as of June 5, 2013,
that certain Second Amendment Agreement dated as of September 5, 2013, that
certain Third Amendment Agreement dated as of December 5, 2013 and that certain
Waiver and Amendment (the “Waiver”) dated as of February 25, 2014, the “Credit
Agreement”; terms defined in the Credit Agreement and used herein are used
herein as defined therein) among the Grantor, each of the Subsidiary Guarantors
party thereto and the Issuing Bank (as assignee of The Royal Bank of Scotland
N.V. pursuant to an assignment effective as of June 10, 2013, by and among The
Royal Bank of Scotland N.V., as assignor, and the Issuing Bank, as assignee),
and pursuant to which the Issuing Bank has issued for the account of the Grantor
one or more Letters of Credit, which are described on Annex A hereto; and


WHEREAS, in connection with the cash collateralization and termination of the
Credit Agreement in accordance with the Waiver, the Grantor has agreed with the
Issuing Bank to deposit into a segregated cash collateral account maintained at
the Depositary Bank, under the sole dominion and control of the Issuing Bank,
cash in an amount equal to 105% of the undrawn face amount of the Letters of
Credit, such deposit to be held by the Issuing Bank as collateral security in
respect of the undrawn portion of the outstanding Letters of Credit.


NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each of the Issuing Bank, the Grantor and, solely with respect to
Sections 1(b), 4(b), 8, 9, 10, 11, 12 and 13, the Depositary Bank hereby agrees
as follows:


Section 1.  (a) Grant of Security.  As security for the payment of all present
and future obligations of the Grantor in respect of each Letter of Credit
(whether for the amount of any drawing thereunder, interest, commissions, fees,
charges, increased costs, expenses or otherwise) and all present and future
obligations of the Grantor under this Agreement (all such obligations of the
Grantor, whether or not any of such obligations are unmatured or contingent,
being the “Obligations”), the Grantor hereby irrevocably pledges, assigns and
transfers to the Issuing Bank and hereby grants to the Issuing Bank a first
priority lien on and security interest in:  (i) account number 456037620501, ABA
026009580, established in the name of the Grantor at the Depositary Bank
(hereinafter called the “Cash Collateral Account”), such Cash Collateral Account
to be under the sole dominion and control of the Issuing Bank, (ii) all cash
from time to time deposited into the Cash Collateral Account, (iii) all interest
that accrues from time to time on the Cash Collateral Account and that is
included in the Cash Collateral Account and (iv) to the extent not covered by
clauses (i) through (iii) above, all proceeds of any and all of the foregoing
(collectively, the “Collateral”).  As between the Grantor and the Issuing Bank,
the Grantor shall have no right of withdrawal from the Cash Collateral Account
nor any other right or power with respect to the Collateral, except as expressly
provided herein.


(b)  Control of Cash Collateral Account.  As between the Grantor and the
Depositary Bank, the Grantor shall have no right of withdrawal from the Cash
Collateral Account nor any other right or power with respect to the Cash
Collateral Account, except as expressly provided in Sections 1(b), 4(b), 8, 9,
10, 11, 12 and 13 hereof and in documentation related to the establishment of
the Cash Collateral Account, if any (it being understood that in the event of
any conflict between such documentation and this Agreement, this Agreement shall
control). It is the intent of the parties to this Agreement that the Issuing
Bank have control over the Cash Collateral Account within the meaning of Section
9-104 of the Uniform Commercial Code as in effect in the state of New
York  (“UCC”).  In furtherance of, and without limiting the effectiveness of the
foregoing provisions in this Section 1, the Depositary Bank shall comply with
instructions originated by the Issuing Bank directing the disposition of the
funds in the Cash Collateral Account without further consent of the
Grantor.  The Depositary Bank shall have no responsibility or obligation to
determine whether the Issuing Bank has complied with its obligations under
Sections 2 or 3 hereof when complying with the Issuing Bank’s instructions.
 
 
 
 

--------------------------------------------------------------------------------

 

 
Section 2.  Remedies Upon Default.  The Grantor hereby agrees that if any amount
payable in respect of any Letter of Credit under this Agreement pursuant to
Section 5(c) hereof is not paid when due (whether upon demand, at stated
maturity, by acceleration or otherwise):


(a)    The Issuing Bank may, without notice or demand, and at any time or from
time to time, charge, set-off and otherwise apply all or any part of the
Obligations against the Cash Collateral Account or any part thereof.


(b)    The Issuing Bank may also exercise in respect of the Collateral, in
addition to the other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party on default
under the UCC at that time.


(c)    Any cash held by the Issuing Bank as Collateral may, in the discretion of
the Issuing Bank, then or at any time thereafter be applied in whole or in part
by the Issuing Bank against all or any part of the Obligations in such order as
the Issuing Bank may elect.  Any surplus of such cash or cash proceeds held by
the Issuing Bank and remaining after payment in full of all the Obligations and
termination of all Letters of Credit shall be paid over to the Grantor or to
whomsoever may be lawfully entitled to receive such surplus.


Section 3.  Maintaining the Cash Collateral Account.  The Issuing Bank
acknowledges receipt of funds in the Cash Collateral Account in the amount of
US$40,020,581.77, which is 105% of the undrawn face amount of all the Letters of
Credit on the date hereof (such undrawn face amount is equal on the date hereof
to US$38,114,839.78).  So long as one or more of the Letters of Credit is
outstanding or any Obligations are outstanding, the Grantor agrees that it will
maintain at all times an amount in the Cash Collateral Account equal to at least
105% of the maximum amount then available to be drawn under the Letters of
Credit; provided that such amount required to be maintained on deposit in the
Cash Collateral Account shall be reduced by the face amount of any backstop
letter of credit or other form of credit support provided by or on behalf of
Grantor with respect to one or more Letters of Credit, in each case on terms and
subject to documentation reasonably acceptable to the Issuing Bank.  To the
extent that the amounts in the Cash Collateral Account exceed the amounts
required pursuant to this Section 3, not more than once a month or upon a
payment under, or expiration, cancellation or termination of, a Letter of
Credit, the Grantor may submit a written request for release of such excess
amounts to the Issuing Bank and the Issuing Bank shall promptly instruct the
Depositary Bank to return such excess amounts to the Grantor and such amounts
shall no longer be Collateral hereunder.


Section 4.  Representations and Warranties.


(a)    The Grantor hereby represents and warrants to the Issuing Bank that each
of the representations and warranties set forth in Sections 5.1 and 5.2 of the
Credit Agreement, solely with respect to the Grantor and this Agreement, are
true and correct on and as of the date hereof.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 

 
(b)    The Depositary Bank hereby represents and warrants to the Issuing Bank
and the Grantor that (i) the Depositary Bank is a “bank” within the meaning of
Section 9-102(a)(8) of the UCC, (ii) the Cash Collateral Account is and shall be
maintained as a “deposit account” within the meaning of Section 9-102(a)(29) of
the UCC and (iii) the Depositary Bank has not entered into any currently
effective agreement with any person under which the Depositary Bank may be
obligated to comply with an instruction directing the disposition of funds in
the Cash Collateral Account that is originated by a person other than the
Issuing Bank or the Grantor.


Section 5.  Covenants; Fees.  The Grantor covenants and agrees with the Issuing
Bank that:


(a)    The Grantor will not (1) sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Collateral, or (2) create,
incur or permit to exist any lien or option in favor of, or any claim of any
person with respect to, any of the Collateral, or any interest therein, except
for the security interest created by this Agreement.


(b)    The Grantor will maintain the security interest created by this Agreement
as a first priority, perfected security interest and defend the right, title and
interest of the Issuing Bank in and to the Collateral against the claims and
demands of all persons whomsoever.  At any time and from time to time, upon the
written request of the Issuing Bank and at the sole expense of the Grantor, the
Grantor will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Issuing Bank reasonably may
request for the purposes of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted.


(c)    In accordance with Section 3.4(b) of the Credit Agreement, which shall
survive the termination of the Credit Agreement that is described in Section 15
herein, from and after the date hereof, the Grantor shall pay to the Issuing
Bank a letter of credit fee equal to the greater of (A) 1.50% per annum times
the daily maximum amount available to be drawn under each Letter of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination) and (B)
$75.00, with such fee accruing until the expiry, cancellation or other
termination of such Letter of Credit, payable quarterly in arrears.


Section 6.  Waiver.  The Grantor hereby waives presentation of any instrument or
document evidencing any indebtedness or liability to the Issuing Bank, demand of
payment, protest and notice of non-payment or protest.


Section 7.  The Issuing Bank’s Appointment as Attorney-In-Fact.


(a)  Appointment.  The Grantor hereby irrevocably constitutes and appoints the
Issuing Bank and any officer or agent of the Issuing Bank, with full power of
substitution, as its true and lawful attorney-in-fact (such appointment to cease
upon the termination of this Agreement) with full irrevocable power and
authority in the place and stead of the Grantor and in the name of the Grantor
or in the Issuing Bank’s own name, from time to time in the Issuing Bank’s
discretion, for the purpose of carrying out the terms of this Agreement, to take
any action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Agreement, including,
without limitation, any financing statements, endorsements, assignments or other
instruments of transfer.


(b)  Ratification.  The Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done pursuant to the power of attorney granted in
Section 7(a) hereof.  All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the security interests created hereby are released pursuant to
Section 9 hereof.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 

 
Section 8.  Expenses; Indemnity.  Without limiting the generality of the
provisions of Sections 16.1 and 16.2 of the Credit Agreement, the Grantor agrees
that it will pay the Issuing Bank upon demand any and all expenses (including
attorneys’ fees and time charges of attorneys for the Issuing Bank, which
attorneys may be employees thereof) which the Issuing Bank may incur in
connection with the exercise or enforcement of any of the rights of the Issuing
Bank hereunder.


Section 9.  Continuing Security Interest; Termination.  This Agreement shall (a)
create a continuing security interest in the Collateral, (b) remain in full
force and effect until the payment in full of the Obligations, (c) be binding
upon the Grantor and its successors and assigns (provided that any assignment by
the Grantor must be made with the prior written consent of the Issuing Bank),
and (d) inure to the benefit of the Issuing Bank and its successors, transferees
and assigns.  Upon the expiration, cancellation or other termination of the
Letters of Credit and the payment in full of all Obligations, this Agreement,
and the security interests created hereby, shall automatically terminate and be
of no further force or effect, and each of the Issuing Bank and the Depositary
Bank agrees to do all things reasonably requested by the Grantor to evidence
such termination at the expense of the Grantor.


Section 10.  Amendments; Waivers; Cumulative Remedies; Etc.  As between the
Grantor and the Issuing Bank, no amendment or waiver of any provision of this
Agreement nor consent to departure by the Grantor herefrom shall in any event be
effective unless the same shall be in writing and signed by the Grantor and the
Issuing Bank, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  As among the
Grantor, the Issuing Bank and the Depositary Bank, no amendment or waiver of
Sections 1(b), 4(b), 8, 9, 10, 11, 12 or 13, shall in any event be effective
unless the same shall be in writing and signed by the Grantor, the Issuing Bank
and the Depositary Bank.  No failure on the part of any party to exercise, and
no delay in exercising any right hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.


Section 11.  Governing Law.


(a)   Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice of law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.  Each of the Issuing Bank, the Depositary Bank and the Grantor
agrees that the “bank’s jurisdiction” (as defined in Section 9-304 of the UCC)
of the Depositary Bank is the State of New York.


(b)   Submission to Jurisdiction.  The Grantor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Agreement against the Grantor or its properties in the courts of any
jurisdiction.


(c)   Waiver of Venue.  The Grantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section 11.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 

 
Section 12.  Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.


Section 13.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may  consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.


Section 14.  Credit Agreement Termination.  Each of the Issuing Bank and Grantor
hereby affirms that upon satisfaction of the Payoff Conditions (as such term is
defined in the Waiver) on the date hereof, the Credit Agreement shall be
automatically terminated in accordance with Section 2 of the Waiver.


Section 15.  Reinstatement.  If at any time any payment of any portion of the
Obligations of the Obligors are rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of the Grantor, any
Obligor or otherwise, each Obligor’s obligations under the Credit Agreement (as
amended by the Waiver) with respect to that payment shall be reinstated at such
time as though the payment had not been made.  If acceleration of the time for
payment of any of the Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Grantor, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Obligations shall
nonetheless be payable by the other Obligors forthwith on demand by the Lender.
 
 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Cash Collateral
Agreement as of the date and year first above written.



  UTi WORLDWIDE INC.              By  /s/ Lance E. D’Amico        Name:  Lance
E. D’Amico       Title:    Senior Vice President and Chief            Legal
Officer  

 

  THE ROYAL BANK OF SCOTLAND PLC, as letter of     credit Issuing Bank         
    By  /s/ Joe Sileo        Name:  Joe Sileo       Title:    MD          

 

  Solely with respect to Sections 1(b), 4(b), 8, 9, 10, 11, 12 and 13 hereof:   
  THE ROYAL BANK OF SCOTLAND PLC, Connecticut branch,     as Depositary Bank   
          By:  /s/ Joe Sileo        Name:  Joe Sileo       Title:    MD        
 

 
 
 
 
 
 
 
[Cash Collateral Agreement Signature Page]